Citation Nr: 1426689	
Decision Date: 06/12/14    Archive Date: 06/26/14

DOCKET NO.  12-03 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel



INTRODUCTION

The Veteran had active duty service from March 1966 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran indicated in his February 2012 substantive appeal, and reiterated in September 2013, that he wished to testify at a Board hearing in Washington, D.C.  However, the Veteran withdrew his request for a hearing in February 2014, and instead submitted an extensive written brief containing his arguments on appeal.  The Board will therefore proceed to adjudication of the Veteran's claim.  


FINDINGS OF FACT

1.  The Veteran is shown to have prostate cancer that was first manifested many years after military service.

2.  The Veteran did not serve on the land mass or inland waterways of the Republic of Vietnam.

3.  There has been no showing of in-service exposure to herbicides or other link between prostate cancer and the Veteran's period of military service.


CONCLUSION OF LAW

The Veteran does not have prostate cancer that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in February 2011 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent other treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including his extensive arguments on appeal received in February 2014 in lieu of a hearing.  The Board has reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional relevant treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").  

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

However, 38 C.F.R. § 3.303(b) only applies to the list of chronic diseases/disabilities recognized by VA as being chronic and those chronic diseases/disabilities are listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that 38 C.F.R. § 3.303(b) only applies to the listed chronic disabilities in 38 C.F.R. § 3.309(a)).

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

As an initial matter, the Board concedes that the Veteran is currently diagnosed with carcinoma of the prostate (prostate cancer).  Therefore, the first element of service connection has been met.  

Service connection may be established on a presumptive basis for prostate cancer if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 C.F.R. §§ 3.307, 3.309 (2013).  A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also VAOPGCPREC 7-93.

The VA General Counsel has determined that the regulatory definition, which permits certain personnel not actually stationed within the borders of Vietnam to be considered to have served in that Republic, requires that an individual actually have been present within the boundaries of the country.  Specifically, the General Counsel has concluded that in order to establish qualifying "service in Vietnam" a veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  Service on a deep water vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute "service in the Republic of Vietnam" for the purposes of 38 U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975, in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.

In short, a veteran must have been physically present on the landmass or inland waters of the Republic of Vietnam at some point during his service in order to establish qualifying service in Vietnam.  See Haas v. Peake, 525 F.3d 1168, 1197 (2008), cert. denied 129 S. Ct. 1002 (2009).

The Board notes that the Veteran, in his February 2011 correspondence, conceded that he never had "boots on the ground" in the Republic of Vietnam.  The Veteran specifically indicated that he was a "blue water Veteran," who served aboard the U.S.S. Hornet, as a member of a maintenance and refueling crew for helicopters, which would take off and land on that ship going to and from the Republic of Vietnam.  Given these facts, the Board initially finds that the Veteran is not presumed to be exposed to Agent Orange or other herbicide during his period of service, as he was not on the landmass or inland waterways of the Republic of Vietnam during his military service.  See 38 C.F.R. § 3.307(a)(6)(iii); see also Haas, supra.

Notwithstanding the presumptive provision, service connection for claimed residuals of herbicide exposure also may be established by showing that a disorder resulting in disability is, in fact, causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994)(citing 38 U.S.C.A. §§ 1113 and 1116, and 38 C.F.R. § 3.303).

Thus, this case turns on the issue of whether the Veteran has demonstrated exposure to a herbicide during military service.  The Board finds that he has not.

In support of his claim, the Veteran stated in his February 2011 correspondence that his duties aboard the U.S.S. Hornet were "maintaining and operation of all aircraft refueling equipment aboard the ship."  He also indicated that he participated in refueling all the aircraft aboard the ship, including the helicopters; he stated specifically that he would enter the helicopter during refueling in order to read the fuel gauges.  He further stated that the helicopters would visit the mainland of the Republic of Vietnam and would return, requiring maintenance and refueling.  He continued as follows:  

The dust, debris which included clumps of dirt, leaves, twigs found within the helicopter and the dust on the rotor blades and exterior body required extensive efforts in the cleaning process.  In the cleaning process, we came in physical contact with the dust and debris.  The downward thrust of the helicopter rotary blades forcibly blew the dirt into the body of the helicopter embedding it in all the crevices and corners of the helicopter.  The on-land missions involved landing in secure areas as well as non-secure areas.  Since I never put "boots on the ground" in Vietnam I have been considered a blue water sailor-meaning that the presumptive conditions attributed to Agent Orange did not apply to me.  However, I believe that my contact with all the dust, dirt and debris found aboard the helicopters after their return from the mainland of Vietnam put me in constant contact with the herbicide sprayed in mainland Vietnam.  In short while I did not personally have "boots on the ground," I believe the boots came to me.  

In support of his statements, the Veteran submitted several photographs of the helicopters aboard the U.S.S. Hornet, as well as internet articles relating to environmental exposures.  In other statements in support of his claim, the Veteran indicated that he was exposure to the same "duty atmosphere" as the mainland of Vietnam and therefore such should demonstrate exposure to Agent Orange and other herbicides during military service.  

His notice of disagreement and his substantive appeals from February 2012 and September 2013, essentially reiterate the same contentions/conclusions that he was exposed to the dust, dirt and "debris" (e.g., clumps of dirt, twigs, and leaves) from the mainland of the Republic of Vietnam during the refueling and maintenance/cleaning processes for the helicopters aboard the U.S.S. Hornet.  

The Veteran additionally submitted two statements from C.R., a fellow servicemember aboard the U.S.S. Hornet at the same time as the Veteran, dated in January 2012 and September 2013.  In the January 2012 statement, R.C. stated that "it [was] not unreasonable for [aircraft in DaNang] to have spread residue to carrier based aircraft, including those of the U.S.S. Hornet . . . while they were at the DaNang airbase."  R.C. also corroborated that he and the Veteran would clean the helicopters during fueling operations.  He also averred that the helicopters were loaded with various rockets and flares, and averred that "some of these weapons may have contained Agent Orange."  He concedes, however, that he does not have personal knowledge of what those weapons contained and that only ordnance personnel would know the contents of those weapons.

In his September 2013 statement, R.C. confirmed that the Veteran touched the helicopter and saw him wipe the side to clean up fuel that may have spilled, "which would imply he may have come in contact with the dirt and or other debris that could have been on the side of the helicopter or in the cargo bay.  R.C. commented, "I cannot recall, it has been over forty four years ago, if I ever saw him climb into the helicopter, but most likely he may have done so."  He also stated that "[w]hether or not the helicopters flew to South Vietnam or not, and if so what their mission was, was unknown to any of us."

The Veteran additionally submitted three statements from helicopter pilots who flew helicopters in the Republic of Vietnam; these helicopter pilots were not pilots from the U.S.S. Hornet, specifically; nor did any of them have service with the Veteran aboard that vessel.  

L.H., in an April 2011 statement, stated:  

[He could] attest from personal experience that helicopters get quite dirty during their flying missions.  As the helicopter lands or takes off, powerful vortices of wind suck up debris from the landing site and coat everything and everyone inside the helicopter.  I have returned from landing at sandy and dusty sites with every nook and cranny of the aircraft dirty.  The dust and debris would coat us and our clothing even if we didn't get out of the helicopter.  The nature of the aircraft and its mission ensures that it will arrive home with a generous coating of wherever it landed.  It's just not possible to come home clean.  

R.W.S. stated in a January 2012 statement that:  

Aircraft used in lift operations were regularly landed in extreme dirt and loose foliage conditions requiring a thorough cleaning after the final flight each day upon their return to base.  Even the environment of the home airfield or base of operations were such that dust, dirt, and other debris were constantly blow on and into the parked aircraft by the rotor wash of departing and arriving helicopters.  Part of our concern associated with cleaning the aircraft was defoliants, blood and tissue from wounded soldiers that were airlifted from the area of operations to home base and the impact they might have on the crew members.  Nonetheless, despite the actions taken at the end of the day, all crew members and passengers were exposed to these agents during the flights.  

Finally, in an August 2013 statement, J.M.S. stated that:

As a helicopter gunship pilot in Vietnam in 1971 and 1972, our mission was largely in the mountainous I Corps with the 101st airborne division.  The filth that our Cobras retained after flights thru Agent Orange was at times overwhelming.  Any Army helicopter that was sent to a Naval ship off shore to be cleaned was loaded with Agent Orange residue upon arrival.  Any serviceman who was asked to clean these needed helicopters was definitely exposed to Agent Orange.  

The Veteran submitted an additional addendum to his February 2011 statement in September 2013, which contained the following:

While performing my duties as a crew leader and refueling Petty Officer, servicing both fixed-wing/gasoline-powered aircraft and jet-fueled helicopters, it was at times necessary to enter the aircraft to check fuel loads/gauges to determine amount of fuel required for various missions.  At the time I served aboard the U.S.S. Hornet, 1966-1969, the flight deck crews were not issued gloves or protective gear therefore all cleaning and wiping of fuel spills were carried out with bare hands and rags that were used repeatedly.  There were times due to fuel spills on deck that we would "trace" residue into the aircraft upon entering, and would wipe the residue/fuel/dirt, etc., up upon finishing.  

The Board also notes that a May 2009 memorandum from the Joint Services Records Research Center (JSRRC) indicates that:  

JSRRC has found no evidence that indicates Navy or Coast Guard ships transported tactical herbicides from the United States to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested, or transported tactical herbicides.  Additionally, [] JSRRC cannot document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.

Furthermore, the Department of Veterans Affairs did address residual Agent Orange exposure concerns by post-Vietnam crews that later flew C-123 aircraft that had previously sprayed Agent Orange.  VA's Office of Public Health is noted to have reviewed all available scientific information regarding the exposure potential to residual amounts of herbicides on the C-123 aircraft surfaces.  It was concluded that the potential exposure for the post-Vietnam crews that flew or maintained the aircraft was extremely low and therefore it was concluded that the risk of long-term health effects was minimal.  See http://www.publichealth.va.gov/exposures/agentorange.

Finally, a May 2014 letter from Dr. T.R.E. indicated that the Veteran was diagnosed with prostate cancer in 2008, for which he was treated with external beam therapy.  Dr. T.R.E. further stated

It is [his] believe that [the Veteran]'s exposure in 1967 and 1968, while refueling and servicing helicopters in Vietnam that carried or were tainted with exfoliative chemical, was the causative event in getting cancer.  This causal relationship is well established in both the medical literature as well as the VA EMR database.  Unfortunately, the rule of "boots on the ground exposure" do not pertain to [the Veteran], but his second-hand exposure was as legitimate and as toxic [as] if he were a foot soldier.  

Based on the foregoing evidence, the Board finds that the Veteran has not demonstrated that he was exposed to Agent Orange or other herbicides during military service.  

First, the Board notes that the Veteran's sole type of alleged exposure to Agent Orange is second- or thirdhand exposure.  The Veteran was never in the Republic of Vietnam at any time, and therefore, he was not directly exposed.  

With respect to the Veteran's statements that he touched, refueled and cleaned helicopters aboard the U.S.S. Hornet, in fulfillment of his military occupational specialty noted on his Form DD214, the Board finds that such activities were of the types, places and circumstances consistent with his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  However, with respect to the question of whether the helicopters he came into contact with were exposed to herbicides while they were in the Republic of Vietnam, the Board simply notes that the Veteran is not competent to make such a statement.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).

At no time does the Veteran indicate in his statements that he witnessed Agent Orange being put aboard those helicopters, or that he in any other way, personally witnessed aircraft exposure to Agent Orange or any other herbicide.  In fact, there is no evidence of record showing that the helicopters aboard the U.S.S. Hornet were exposed to Agent Orange and/or were covered in Agent Orange.  The allegation of exposure is based on surmise or conjecture that the helicopters serviced by the Veteran had in fact been exposed to herbicides and that residue remained on the aircraft after their return to ship.  Additionally, it is significant that there is evidence, in the form of the JSRRC memorandum, showing that helicopters would not have stored, tested, used or transported tactical herbicides.  Thus, there is no actual exposure to herbicides shown in the record, despite the Veteran's assertions to the contrary.  

Moreover, the Board finds J.M.S.'s assertions that any aircraft that was in Vietnam "definitely exposed" any person who cleaned that aircraft at some later point "to Agent Orange" to be speculative at best, unfounded by any proof of actual exposure.  

In the case at hand, there has been no proof that the helicopters on which the Veteran worked would have caused any risk of exposure to someone engaged in the activities the Veteran participated in.  Absent empirical evidence of likelihood of exposure, the Board does not find that the assumptions regarding exposure made by the Veteran to be persuasive.

The Veteran is competent to state that there was dust and dirt covering the aircraft that he serviced; he is not, however, competent to state where such dust, dirt and debris originated from, as he was not actually in the helicopter when the dust and dirt were obtained and he has provided no evidence from any U.S.S. Hornet fleet crew to document such place of origin.  See Jandreau, supra.  

The Board notes that the Veteran consistently states that the earthly residue was from the Republic of Vietnam, although R.C. concedes that the flight-deck crew-which the Veteran was a member of-was not privy to the locations of the missions flown by those aircraft.  At best, the Veteran's statements that the dust and dirt came from the Republic of Vietnam and contained herbicides is conjecture.  The Board notes that the pilots who provided statements were not from the U.S.S. Hornet's flight crew and therefore had no insight into the state of the particular helicopters that the Veteran serviced, and are at best, generalized statements regarding helicopters of that era that might have operated in the Republic of Vietnam.  

As noted above, the Veteran did not know the destination of the helicopter missions flown from his ship.  As noted above, the pilots' statements are equally nonprobative with regards to actual dust and debris exposure that the Veteran had.  

Finally, insofar as Dr. T.R.E.'s May 2014 letter is evidence of a nexus relationship between herbicide exposure and the Veteran's cancer, the Board notes that such is already conceded by VA's presumption.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  That element is not at issue in this case; rather, the missing element in this case is in-service exposure.  The doctor's opinion is predicated on the assumption that there was in fact exposure, which has not been shown in this case.  Dr. T.R.E. is not competent to state that there was exposure as he was not aboard the helicopters at issue.  In fact, it appears that the sole basis for conceding such exposure in the letter is due to the Veteran's contentions, which the Board has found to be unpersuasive, as discussed above.  Additionally, the Board reiterates, for the reasons noted above, that there is no evidence of record that demonstrates that the helicopters the Veteran serviced were "tainted" by herbicides during military service, as Dr. T.R.E. alleged in his letter.  Thus, the Board does not find the May 2014 letter proof that the Veteran was exposed to herbicides during military service.

Certain chronic diseases, such as malignant tumors, may also be presumed to have been incurred in service if manifested to a compensable degree within a year of separation from qualifying service. 38 C.F.R. §§ 3.307, 3.309.  However, prostate cancer was not manifested until many years after this Veteran's military service.  Consequently, this presumption is not helpful.  

In short, there simply is no proof that the Veteran was in fact exposed to Agent Orange or other herbicides based on his contact with any aircraft that may have once been used in Vietnam, and which may have had dust or debris from the Republic of Vietnam on it.  As noted above, the statements theorizing that there was a herbicide on helicopters the Veteran serviced are conjecture.  Accordingly, the Board finds that service connection for prostate cancer is not warranted on the basis of the evidence of record, and the claim must be denied.  See 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.  There has been no showing that there was in-service herbicide exposure or that prostate cancer is otherwise attributable to the Veteran's period of active duty service.

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine is not helpful to the Veteran.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for prostate cancer is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


